Citation Nr: 1609201	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to an increased disability rating in excess of 20 percent for lumbar spondylosis (hereinafter "back disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1971 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2007 rating decision of the RO in St Petersburg, Florida, which denied both service connection for hepatitis C and an increased rating for the back disability. 

This case was previously before the Board in August 2013, where the Board remanded the issues on appeal for additional development, including a VA examination and attempting to obtain private treatment records.  The August 2013 Board remand also directed the RO to issue a supplement statement of the case for the issue of service connection for fungal foot disorder.  

The Board finds that there has been substantial compliance with the directives of the August 2013 remand.  As to the issue of service connection for fungal foot disorder, a June 2014 supplement statement of the case was issued that confirmed the denial of service connection, and the Veteran did not perfect an appeal of the December 2007 rating decision; thus the decision became final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  An August 2013 letter to the Veteran requested a complete records release (VA Form 21-4142), but the Veteran did not respond.  An October 2013 VA examination report reflects the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the August 2013 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a July 2014 "Statement of Representative in Appeals Case," the representative indicated the Veteran had requested a Board hearing via a VA Form 9.  After a thorough review of the record, including the procedural history, the Board finds that the Veteran has not requested a Board hearing as to the issues of service connection for hepatitis C and an increased rating for the back disability.  A May 2009 VA Form 9 reflects the Veteran did not request a Board hearing, and there is no other evidence of record reflecting any such request.  As such, there is no pending Board hearing request.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hepatitis C.

2.  There was no in-service injury, disease, or event (risk factor or symptoms).  

3.  Hepatitis C is not related to any incident of service.   

4.  For the entire increased rating period on appeal, the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).

2.  The criteria for a disability rating in excess of 20 percent for the 
service-connected back disability have not been met or more nearly approximated for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and
 (5) effective date of the disability.

A December 2006 VCAA notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a).  In this letter, the RO informed the Veteran of the evidence generally needed to support the claims for service connection and an increased disability rating, what actions were needed to undertake, how VA would assist in developing the claim, and the information required by Dingess. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  An August 2013 letter to the Veteran requested a complete records release (VA Form 21-4142).  To date, this information has not been received by VA.  Courts have held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, as the Veteran has failed to submit VA Form 21-8940, VA's duty to assist in the development of this matter is met.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran received VA examinations in October 2013 and November 2007.  The VA examination reports are of record.  In a May 2008 notice of disagreement, the Veteran contended he was not examined by a licensed doctor in connection with the claim.  Review of the November 2007 VA examination report reveals that the VA examiner was a licensed nurse practitioner.  The Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Further, the Veteran has not specifically challenged the adequacy of the November 2007 VA examiner beyond contending the VA examiner was not a licensed physician.  There is no requirement that a VA compensation examiner be a licensed physician; rather, an examiner is "qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  See Cox at 563 (holding that the Court has never required that VA compensation examinations only be conducted by physicians and recognizing the competency of a nurse practitioner to conduct compensation examinations); 38 C.F.R. § 3.159(a)(1)  ("competent medical evidence means evidence provided by a person who is qualified through education, training, and experience"). 

Similarly, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  The Veteran has not challenged the adequacy of the VA examination report.  The Board finds that the November 2007 VA examination report was thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.
As to the second VA examination in October 2013, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2013 VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Hepatitis C

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed hepatitis C is not a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b)  for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To support a finding that the Veteran contracted hepatitis C in service, it must be shown that he or she was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-41 (1994); Gilbert, 1 Vet. App at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that risk factors for the currently diagnosed hepatitis C occurred in service.  Specifically, in statements received by VA in August 2007 and December 2007, the Veteran wrote that contaminated needles were used to treat back pain during service while stationed in Germany.  At the November 2007 VA examination, the Veteran reported that contracting hepatitis C while stationed in Germany was proximately due to "medical staff sticking themselves by mistake, then using the same needle to inject him."  See November 2007 VA examination report.   

Initially, the Board finds that the Veteran has a current diagnosis of hepatitis C.  An October 2013 VA examination report reflects a current diagnosis of hepatitis C.  The October 2013 VA examination report reflects the Veteran reported first being diagnosed with hepatitis C in 1997, approximately 25 years after service separation.

After a review of the evidence, lay and medical, the Board finds that there was no in-service injury, disease, risk factors, or symptoms of hepatitis C present in service.  Although not expected, service treatment records show no symptoms of hepatitis C and/or treatment for a liver disorder.  The September 1973 service separation examination found all body systems clinically normal.  Service treatment records also show no history or reports of hepatitis C risk factors during service, or any other notations to suggest hepatitis C risk factors during service.  Service treatment records do not indicate blood transfusions, hemodialysis, IV drug use, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, or percutaneous exposure.  While a post-service March 2005 VA treatment record reflects the Veteran reported sexual contact with a woman who had hepatitis C, the record does not reflect that the Veteran reported the sexual activity was during service; therefore, the sexual contact is not an in-service event.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hepatitis C is not otherwise related to active service.  
The November 2007 VA examiner opined the hepatitis C was not caused by or the result of medication administered by needles.  The VA examiner reasoned that there was no evidence of blood transfusion or use of contaminated needles during service.  This is a factually accurate history that the VA examiner relied upon that is also consistent with the Board's factual findings in this case.

Subsequently, the October 2013 VA examiner opined the hepatitis C was not related to service.  The VA examiner reasoned that there were no risk factors or symptoms of hepatitis C present in service and the evidence did not reflect treatment by injections while stationed in Germany.  The VA examiner also opined that, while a March 2005 VA treatment record reflects reported sexual contact with a woman who had hepatitis C, such sexual contact is a "low risk factor" for 

transmission, and the Veteran denied high-risk factors, including intravenous drug use and blood transfusion.  This is a factually accurate history that the VA examiner relied upon that is also consistent with the Board's factual findings in this case.  

Further, the Board finds that the Veteran's more recent accounts of in-service risk factors, while competent, are not credible.  While the Veteran has alleged contaminated needles were used to treat symptoms of back pain, the weight of the evidence is against finding of any hepatitis C risk factors during active service.  Significantly, the Board finds that the reported history of treatment with contaminated needles in-service is inconsistent with, and outweighed by, the other evidence of record, including service treatment records reflecting no hepatitis C risk factors during service.  Additionally, the Veteran has not alleged any in-service sexual activity.    

In addition, while a November 2010 VA treatment record reflects a VA examiner noted hepatitis C was "likely acquired" from "reused needles" while stationed in Germany, as the Board has found no in-service injury, disease, or risk factors, the purported positive nexus opinion relied on an inaccurate factual premise, and is, thus, of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

As a lay person, the Veteran is competent to report any hepatitis C symptoms and risk factors he has experienced at any given time; however, under the specific facts of this case that show no in-service risk factors or symptoms and no hepatitis C symptoms for approximately 25 years after service, the Veteran does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current hepatitis C and active service especially under the facts of this case where there are no in-service risk factors.  Such an opinion as to causation of hepatitis C relies primarily on medical knowledge of the etiology of liver disorders and is a complex medical etiological question diagnosed primarily by clinical testing by specific liver function blood or urine tests that measure transaminase chemicals released with observation of liver cell inflammation, testing of chemicals released by cells lining the bile ducts, bilirubin testing, and/or protein and albumin level testing, imaging studies such as CT scan, MRI, or ultrasound, and, as needed, other blood tests such as complete blood count.  Such observations and testing are not amenable to observation by a lay person, and additionally involve understanding of complex processes of the liver to diagnose and assess etiology.  The question of the etiology of such a complex disability as hepatitis C, which involves the ruling in or out of multiple potential etiologies, under the facts of this case, is too complex to be addressed by a layperson.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

The weight of the competent evidence otherwise demonstrates no relationship between the Veteran's current hepatitis C and active service, including no credible evidence of in-service risk factors or uninterrupted hepatitis C symptomatology that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  The probative nexus opinions on file, in November 2007 and October 2013, weigh against the claim.  The November 2007 and October 2013 VA opinions are competent and probative medical evidence because they are factually accurate, and are supported by an adequate rationale.  The VA examiners were informed of the pertinent evidence and reported and relied on accurate facts that included no in-service risk factors or symptoms of hepatitis C.  The VA examiners reviewed the claims file and fully articulated the opinions. 

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hepatitis C, and outweighs the Veteran's more recent contentions regarding hepatitis 
C being due in-service exposure.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating in Excess of 20 Percent for Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is in receipt of a 20 percent disability rating for the back disability under Diagnostic Code 5237.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  
 
The Veteran contends generally that the service-connected back disability symptoms and impairment more closely resemble the criteria for a rating in excess of 20 percent.  In a statement received by VA in June 2008, the Veteran wrote the back disability should be rated at least 30 percent disabling.

After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.  The most relevant evidence are the November 2007 and October 2013 VA examination reports and various VA treatment records, which reflect the back disability manifested as objective evidence of painful motion, weakness, and flare-ups, and which include the Veteran's reports of low back symptoms and functional impairment.  

An August 2006 VA treatment record reflects treatment for low back pain, which was treated with pain medication, a back brace, and heating pad.  An August 2008 VA treatment record reflects the Veteran reported treating back pain with over-the-counter pain medication.  The VA examiner noted no weakness or incontinence.  

An October 2011 VA treatment record shows the Veteran recently reported back pain as a 10 on a scale of 1-10.  The October 2011 VA examiner noted the Veteran conveyed current back pain was as a 4 out of 10, aggravated by bending, lifting standing, walking.  September 2013 and March 2013 VA treatment records reflect reports of low back pain, which was self-treated with pain medication twice per week.

In November 2007, the Veteran underwent a VA examination for the back disability.  The November 2007 VA examination report reflects the Veteran conveyed daily back pain, described as moderate in severity, aching, and dull.  The Veteran denied experiencing any incapacitating episodes or radiation of pain.  At the November 2007 VA examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 80 degrees, extension to 10 degrees, lateral flexion to 20 degrees, and lateral rotation to 20 degrees.  The VA examiner noted moderate effects under chores, shopping, exercise, and sports recreation.  No ankylosis was observed.  

The Veteran underwent another VA examination in October 2013.  The October 2013 VA examination report reflects the Veteran reported experiencing back pain that had recently worsened, flare-ups of pain during heavy lifting, and difficulties with prolonged walking and driving.  The Veteran did not advance experiencing any incapacitating episodes.  At the October 2013 VA examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 90 degrees with pain beginning at 80 degrees, extension to 25 degrees with pain beginning at 20 degrees, bilateral flexion to 25 degrees with pain beginning at 20 degrees, left lateral rotation to 25 degrees with pain beginning at 20 degrees, and right lateral rotation to 
20 degrees with pain beginning at 20 degrees.  The VA examiner noted additional limitation of forward flexion to 80 degrees during a flare-up.  No ankylosis or intervertebral disc syndrome was observed.  The VA examiner also noted a normal sensory examination and no signs or symptoms due to radiculopathy.  

The Board finds that the criteria for a disability rating in excess of 20 percent for the 
service-connected back disability have not been met or more nearly approximated for any part of the rating period on appeal as the back disability has not been manifested by ankylosis, limitation of forward flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.  Findings from the November 2007 and October 2013 VA examinations, and history and findings in the numerous VA treatment records reflecting treatment for back pain, as well as the Veteran's 
self-reported symptoms, are consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the back disability.  Diagnostic Code 5237 warrants a 20 percent rating for forward flexion greater than 30 degrees, but not greater than 60 degrees.  In this case, as noted at the October 2013 examination, the Veteran's back disability manifested as flexion to 90 degrees with pain beginning at 80 degrees, which is greater than 30 degrees (and 60 degrees).  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) (assigning a 20 percent rating, in pertinent part, for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  

Notwithstanding the Veteran's request for a 30 percent rating, the schedular criteria do not provide a 30 percent rating for the thoracolumbar spine.  The next highest rating for the thoracolumbar spine is 40 percent (Note: 30 percent is for the cervical spine).  

A higher disability rating of 40 percent or higher for the back disability would only be warranted for forward flexion more closely approximating 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during a 12 month period, none of which is present here.  As discussed above, at the November 2007 and October 2013 VA examinations, no ankylosis was observed, and, at worst, forward flexion was limited at 80 degrees (where pain was rated).  Next, the evidence of record during the appeal period does not show the Veteran had any incapacitating episodes for at least 4 weeks during a 12 month period for any period.  The Board has considered the Veteran's assertion of flare-ups of pain, and the fact that at the October 2013 VA examination flexion was reported at 80 degrees during a flare-up; however, this is 50 degrees above a limited range of flexion warranting a 40 percent disability rating (30 degrees or less).  For this reason, the Board does not find that additional flare-ups would limit the Veteran's flexion to 30 degrees or less.  Additionally, the Board has considered whether there is additional functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Evidence including the VA examination reports and VA treatment records indicate, at worst, forward flexion to 80 degrees, recognized limitation of motion due to pain at 80 degrees, and combined range of motion of 160; these degrees of functional impairment do not warrant a higher rating based on limitation of motion. 

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that no objective neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  The October 2013 VA examiner noted a normal sensory examination and no signs or symptoms due to radiculopathy; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted. 

Extraschedular Consideration

The Board has also evaluated whether the rating issue should be referred for consideration of an extraschedular adjudication under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, as to the back disability, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The back disability has manifested primarily as non-incapacitating episodes with limited range of motion (both forward flexion and combined ranges of motion), including due to pain, and interference with standing and weight bearing.  See 38 C.F.R. § 4.45 ("interference with sitting, standing, and weight-bearing are related considerations").  The schedular rating criteria (Diagnostic Code 5237) specifically contemplate such symptomatology and functional impairment.  As discussed above, painful limitation of motion and interference with standing and weight-bearing are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 205-206 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria). 

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 
the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that indicates that the Veteran is currently unemployed or unemployable because of the service-connected disabilities; therefore, a TDIU issue has not been raised.  


ORDER

Service connection for hepatitis C is denied. 

An increased disability rating in excess of 20 percent for a back disability is denied.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


